﻿My delegation congratulates you, Sir, on your election to the presidency of the General Assembly at its forty-fourth session. You bring to this office a wealth of experience and diplomatic skill which assures us of your ability to guide the proceedings of this session to a successful conclusion. Your election is also a fitting tribute to your great country, Nigeria, with which Tanzania enjoys excellent relations, aid to the role Nigeria plays in the furtherance of African aspirations in pursuance of international peace and security, understanding and cooperation. My delegation is therefore happy to see you preside over the Assembly and it is with pleasure that I Pledge my delegate's cooperation in the discharge of the responsibilities which the Assembly has placed on you.
Your predecessor, Mr. Dante Caputo, presided over the deliberations of the Assembly at its forty-third session with exemplary skill, dedication and steadfastness. I wish to record my appreciation of his work and to extend to him my best wishes in his future undertakings.
The Secretary-General of the United Nations, Mr. Javier Perez de Cuellar, has continued to serve this noble Organization with untiring efforts and unswerving dedication. I wish to pay a special tribute to him. His duties are both daunting and challenging, but over the years we have come to expect of him both perseverance and wisdom as he undertakes difficult missions and pursues delicate negotiations. Tanzania renews its oft-stated support for the Secretary-General and for the United Nations. This Organization remains the hope of mankind and its survival. Its universality provides us with a forum in which we fashion a common purpose, chart a common path aid co-operate for the benefit of our common interests.
Last month saw the fiftieth anniversary of the outbreak of the Second World War, the devastating effects of which are unparalleled in the history of mankind, Today our world is still suffering from the effects of that war. For this reason the search for world peace continues to be pressing. It must transcend national borders, race, colour and ideology. But peace and oppression are mutually exclusive for there cannot be peace where there is oppression. Everywhere - in Europe, the Americas, the Middle East, Asia and Africa - oppression of whatever kind must be condemned and it must be ended.
The worst manifestation of oppression in the world today is the system of apartheid practised by the Pretoria regime. Just as Nazism, 50 years ago, denied the humanity of its victims because of their race, so today apartheid, that evil system of institutionalised racism, denies the humanity of the majority of the people of South Africa because of the colour of their skin. In recent years. apartheid has taken on a new dimension, manifested in acts of aggression aid destabilization of South Africa's neighbours. Each time the international community brought pressure to bear on South Africa because of its apartheid policies, the regime has come out with diversionary tactics aimed at misleading the international community into believing that meaningful changes were being undertaken. At present South Africa has put forward a so-called programme to end apartheid. In fact, no fundamental and genuine reforms are envisaged. The international community must recognize that these are the same old tricks that the regime has used in the past to ward off international pressure.
We must not be deceived. The change in the State President in South Africa does not represent a change in policy. As one leader of the oppressed black people of South Africa has warned, what has happened is that what the racists have done is to get a more competent navigator for the ship of apartheid; but that ship maintains its direction.
The world does not have to look far to prove this. As late as last Friday, the South African Government hanged an activist of the African National Congress, Geoffrey Busman Magenta, in blatant defiance of appeals for clemency from a body of no less stature than this Assembly. What further evidence do we need to prove that apartheid is not about to be reformed, rather that it is on the march? The international community must intensify its pressure on the Pretoria regime with a view to abolishing apartheid.
Africa has stated its position with regard to the opening of negotiations for a peaceful solution of the South African crisis through the Harare Declaration. The pre-conditions that would be an earnest of serious intent by the apartheid regime include the lifting of the state of emergency; the release of political prisoners, particularly Nelson Mandela; a halt to political executions and detentions; the withdrawal of the army from the townships; the removal of the ban on political parties; and the return of all political exiles without hindrance.
The new Government in South Africa has not stated unambiguously to the world that it will abolish apartheid and work towards the creation of a united, democratic, non-racial South Africa. Neither is it ready for a meaningful dialogue with the true representatives of the oppressed people of South Africa. Until those conditions are fulfilled, pressure on the apartheid regime mist be stepped up, not relaxed. Tanzania shall continue to press for the imposition on the Pretoria regime of comprehensive, mandatory sanctions under Chapter VII of the United Nations Charter.
Elsewhere in southern Africa, the Pretoria regime continues to offer material and political support to dissident and bandit groups fighting lawful Governments. In Angola the support given to UNITA by South Africa and the United States Administration is completely unjustified and reprehensible; it makes it impossible to attain a quick and honourable internal reconciliation in Angola. In Mozambique, the Pretoria regime has not ceased its support to the RSNAMO bandits, who continue to commit massacres and destroy infrastructure and property. Tanzania calls upon the international community to condemn these acts of destabilization by the Pretoria regime which have led to the loss of thousands of lives and billions of dollars in property in the front-line States and other neighbouring countries. The international community cannot afford to remain indifferent to these heinous crimes committed by the Pretoria regime. For apartheid is a crime against humanity and the war against it should be global and universal.
Six months have passed since the commencement of the implementation of the United Nations plan for Namibian independence in accordance with Security Council resolution 435 (1978). On 7 November 1989 the people of Namibia will be taking part, for the first time, in what are hoped will be democratic elections under United Nations supervision. We are seriously concerned over the implementation of the plan in view of South Africa's continued flagrant violation of the provisions of the plat. We are perturbed by the electoral procedures adopted by the South African Administrator-General which allowed the registration, as voters, of South Africans and other non-Namibians. We are further concerned over the proposed electoral law, which lacks the provision for secrecy in the ballot box. We call on the Secretary-General to ensure that the forthcoming elections in Namibia are indeed free and fair, so as to produce a government that truly represents the wishes of the majority of the Namibian people.
In other conflicts on the African continent, efforts to bring about peace continue. Tanzania supports the role played by the United Nations in conjunction with the Organization of African Unity (OAU) in the search for a resolution of the Western Sahara problem. The meeting in Marrakech between His Majesty King Hassan II and a delegation from the POLISARIO Front was a positive step towards the establishment of a dialogue between the parties. We regret very much that projected further meetings have not taken place and we express the hope that the dialogue will expeditiously resume. Meanwhile, we support the efforts of the Secretary-General in trying to arrange for the holding of a referendum so as to ensure that the Sahraoui people enjoy self-determination and independence in accordance with General Assembly resolution 1514 (XV).
The continued Israeli occupation of Palestinian and other Arab territories, including parts of southern Lebanon, is unacceptable. This occupation is in defiance of General Assembly and Security Council resolutions. The massacres, brutal arrests, detentions, deportations and kidnappings perpetrated by Israel against the Palestinian people should be condemned by the international community.
History has shown that there can never be oppression without resistance. The tenacious and heroic struggle of the Palestinians - the intifadah - has demonstrated the unparalleled will of an oppressed people to fight for their freedom. We applaud the Palestinian people for their resolve while deploring Israeli Government intransigence in ignoring international public opinion. We call upon the Security Council to convene without delay the International Conference on the Middle East, under the auspices of the United Nations, in order to (hart out a comprehensive settlement of the Middle East crisis. The permanent members of the Security Council should participate fully in the Conference, which must of necessity involve all the parties concerned, including the State of Palestine. We call on Israel to give peace a chance by agreeing to participate in the Conference.
The situation in the Gulf is less tense now than a few years back but Security Council resolution 598 (1987) has not been fully implemented. We urge the parties concerned to co-operate with the Secretary-General so that the cease-fire can be strengthened as the foundation for a lasting peace. Meanwhile, we should continue to support the United Nations Iran-Iraq Military Observer Group as it discharges its very heavy responsibilities.
The question of Cyprus has remained on the agenda of the Assembly for many years. It is now 15 years since part of the Republic of Cyprus was occupied by an external Power, resulting in the separation of families, the exodus of refugees and the wanton destruction of property. Tanzania supports the Secretary-General in his endeavours to promote a just solution to the problem of Cyprus. We call upon the Turkish and Greek communities to show restraint. We reiterate our solidarity with the people and Government of Cyprus in their efforts to preserve the independence, sovereignty and unity of their Republic.
Although foreign troops have withdrawn from Afghanistan, peace has not been restored to that country. The Geneva Agreements, meant to usher in peace, have not been respected by some of the parties concerned and external interference has hindered genuine national reconciliation and reconstruction. The people of Afghanistan yearn for peace, and we call upon all the parties to the Geneva Agreements to facilitate an early aid comprehensive political settlement in Afghanistan.
Tension still lingers on in the Korean peninsula. The will and determination of the Korean people for reunification under a formula agreed upon by both the North and the South should be respected and not interfered with. The withdrawal of foreign troops from the area will pave the way for a peaceful transition to the reunification of Korea.
We welcome the withdrawal of Vietnamese troops from Cambodia and hail the Jakarta Informal Meetings, which have contributed significantly to the search for a comprehensive solution to the problem. The Paris Conference, which was held in August, was a commendable step towards the achievement of national reconciliation and unity. We urge the different factions to the conflict, with the assistance of the Association of South-East Asian Nations, to continue in their search for a peaceful settlement in Cambodia and the establishment of peace, freedom and neutrality in the countries of the region.
The situation in Central America, if not checked, could adversely affect the relaxation of tension in the international political arena. Foreign interference and foreign military intervention, support for subversion and the application of economic blockades have plunged the region into turmoil and undermined the sustained diplomatic efforts by the countries in the region to solve their own problems through dialogue. Tanzania supports the peace agreements concluded by Central American countries and reiterates that peace, development and democracy in Central America should be based on respect for the independence and self-determination of countries and peoples and non-interference in the internal affairs of States. In particular, we urge the cessation of all hostile acts against Nicaragua.
We have witnessed a relaxation in world tension as a result of the rapprochement between the super-Powers, as highlighted by the signing of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - the INF Treaty - in December 1987. We commend the super-Powers for their courage and for their realization that world peace was not served by continued, implacable, confrontational hostility towards each other. Yet this rapprochement, vital aid welcome as it is, has not advanced sufficiently the prospect of a stable world peace. The arsenals of both conventional and nuclear weapons remain at alarming levels and we are confronted with more refined and deadly weapons. Tanzania wishes to see a definite movement in the process of nuclear disarmament negotiations. The necessity of adopting measures for achieving nuclear disarmament, with the ultimate goal of eliminating all nuclear weapons, cannot be overemphasized. We therefore call for an immediate ban on nuclear testing. Although bilateral negotiations by the super-Powers are vital, Tanzania believes that the United Nations should play a central role in the field of disarmament. All men everywhere yearn for peace and their fate cannot be left exclusively in the hands of a few countries, even though they are the most powerful.
Of late the international community has accorded the issues of the environment their rightful significance. For many years man has abused his environment through the depletion of the ozone layer, deforestation and the dumping of toxic and other hazardous wastes which now threaten the very survival of mankind. It is encouraging to see that the world is awakening and joining hand3 in unison in the search for a solution to this common threat to our common interest of survival. My country supports, and will positively contribute to, international efforts and co-operation in preserving our environment.
For universal peace and security to be realized there has to be corresponding economic aid social development. In the early 1970s the developing countries alerted the world community to the monumental deficiencies of the existing global, economic aid financial system, which does not benefit the economies of the developing countries. The dangers and seriousness of the situation were manifested by the breakdown of the Bretton Woods Agreement on the monetary aid financial system and the ever-widening gap in economic growth and development between the developed and the developing countries. The latter then called upon the international community for a change in the world economic arrangement. This body was quick to respond to that call and since then the General Assembly has persistently adopted resolutions calling for the establishment of a new international economic order. Regrettably, these resolutions have not been taken up for implementation.
The need to establish a new economic system of this kind is more urgent today than it was 20 years ago. For the developing countries, the 1970s and the 1980s are lost decades for development. However, the world economy is changing: today, no single country can claim economic dominance over others. Therefore, a fair and just international economic system is for the mutual benefit of the developed and the developing countries. It is only through such an economic system that today's pressing global economic problems can be adequately redressed.
The economic problems that have plagued the developing countries during the last decade need special attention. Some were caused by natural disasters such as floods and drought, which in turn caused hunger and famine. Others were man-made, such as the debt crisis, and have caused severe economic strains on the developing countries. The resultant lopsided international economic relationship between the developed and the developing countries has thus caused international monetary instability and unpredictable world markets for the commodities of the developing countries. With this world economic trend of the 1980s there was a net transfer of resources from the developing countries through debt servicing and high interest rates. There has also been an enormous reduction of financial flows from the developed countries to the developing countries, so that few developed countries have been able to reach the 0.7 per cent of gross national product target for official development assistance. Moreover, the 1980s have seen a further deterioration in terms of trade, and falling prices for the primary commodities of the developing countries in world markets.
In addressing these problems, developing countries have initiated several measures. For its part, Africa, under the auspices of the Organisation of African Unity (OAU), established the Lagos Plan of Action for the development of the continent from 1980 to 2000. In addition, it responded to its severe economic situation by adopting the African Priority Programme for Economic Recovery. This was later incorporated in the United Nations Programme of Action for African Economic Recovery and Development. These efforts have not succeeded in alleviating the economic problems of Africa for the simple reason that the current economic system does not create a conducive economic climate for the reconstruction of environmentally sound and sustainable economies for the developing countries. This situation if further exacerbated by the tardiness displayed by the developed countries with regard to support for the United Nations Programme of Action. My delegation hopes that the plan end aspirations set forth in that Programme, which is scheduled to end next year, will be carried forward until all of its objectives are achieved, including the finding of a permanent solution to the external debt crisis. Also, we make a vigorous appeal to the international community to support the holding of an international conference on Africa indebtedness.
My delegation is deeply concerned with the explosive nature of the external debt crisis. However, my country wishes to pay a tribute to all those countries which have taken up positive relief measures such as cancelling some or all of the debts owed them by certain third world countries as a response to the existing realities. These short-term solutions, welcome as they are, must be followed by long-term radical changes in the system, which will lead to a new economic system, a system which will ensure fair and predictable prices in the world market for primary commodities from the developing countries, fair terms of trade aid adequate resource flows to these countries. My delegation thus welcomes the entry into force this year of the Common Fund for Commodities under the auspices of the United Nations and hopes the Fund will boost the efforts of the primary commodity producers and exporters. We call upon all Member States to give strong support to the Fund to enable it to discharge its functions with great efficiency and effectiveness.
We have foliated closely current negotiations on trade and development in the ongoing Uruguay Round, which is approaching its end. We are greatly concerned that these negotiations should not ignore the trading needs of the developing countries, in particular the elimination of the overt and covert protectionism practised by some of the developed countries against products from the third world countries. The outcome of the Uruguay Round should not lock developing countries into a new, more unjust world trading system. Further concerted efforts are needed to solve the world's inherent economic problems. The positive economic trends in the developed countries cannot be sustained for long if the economies of the developing countries continue to experience negative trends, nor is it fair for the economies of the developed countries to continue enjoying healthy growth at the expense of the poor economies of the third world countries.
In the same spirit, my delegation welcomes the holding in April 1990 of the special session of the General Assembly devoted to international co-operation, particularly in respect of the revitalization of economic growth and development in the developing countries, and calls upon Member States to adopt, by consensus, the proposed new international development strategy for the 1990s, which should address the current global economic problems.
The thawing of relations between the great Powers must be deployed positively to assist, among other things, the social, economic and political development of third world countries. This is an auspicious and historic period, for, if the big nations of the world so wish, the world can be a better and more prosperous place to live in, not just for a few nations, but for all of us.
We are now confronted with a host of new-generation problems, including the threat to the environment, international terrorism and the menace of drugs. Countries of the world have all risen up against the curse of drugs and drug abuse. This realization of a common threat to mankind and future generations is a positive one, and my country readily pins hands with all those nations resolved to put an end to this terrible phenomenon.
The threat to life and Property posed by the incidence of individual and State-sponsored terrorism remains. My country condemns every form of terrorism, whether State-sanctioned or otherwise. The maintenance of a stable international political order demands respect for the rule of international law. Once universally accepted, observance of international law cannot depend on whim, for it is one of the corner-stones of international security and a fundamental safeguard against interference by Member States in each other's internal affairs.
We should continue aiding international organizations and agencies which give assistance to refugees and victims of natural disasters. My country and the entire African continent knows the agony that these people go through, z ask that this Organization should continue to give prominence to the work of the High Commissioner for Refugees so that those without hope can find hope again, so that the homeless can build homes again, and so that the needy can be assured of a helping hand.
In conclusion, let me underline my country's satisfaction at the thawing of relations between the two super-Powers aid the consequent reduction in tension among nations. My hope is that this positive climate will produce more than handshakes aid self-congratulatory speeches. We must ensure that we reach a just and equitable economic order which will be conducive to rapid and sustained economic growth in third world countries, for without economic development there is little hope for sustained international peace and security. To secure international peace and security is the overriding purpose of the United Nations. I renew Tanzania's consent to the purposes and objectives of the United Nations and its agencies aid Tanzania's support for their work, work upon which rests the promise of a stable future for the community of nations.
